Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)April 3, 2009 GEOVIC MINING CORP . (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 000-52646 (Commission File No.) 20-5919886 (I.R.S. Employer Identification No.) 1200 17th Street, Suite 980, Denver, Colorado (Address of principal executive offices) (Zip Code) (303) 476-6455 (Registrants telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. The information in this Form 8-K (including the exhibit hereto) shall not be deemed filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the Exchange Act), or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. OnApril 3, 2009, Geovic Mining Corp. (Geovic or theCompany, TSX:GMC, OTC.BB:GVCM), on behalf of its 60%-owned subsidiary Geovic Cameroon PLC (GeoCam), released progress on bench scale tests and process evaluation programs described in its January 23, 2009 press release concerning the Nkamouna cobalt-nickel-manganese project (Project) in Cameroon, Africa. A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference . Item 9.01. Financial Statements and Exhibits. (d) The following exhibits are furnished herewith: 99.1 Press Release datedApril 3, 2009. GEOVIC MINING CORP. Registrant April3, 2009 By: /s/ John E. Sherborne John E. Sherborne Chief Executive Officer 2 Exhibit Index Exhibit No. Description 99.1 Press Release datedApril 3, 2009. 3
